DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.

Status of Claims
The Amendment filed 6/14/21 is acknowledged. Claims 1-6, 8-16, 21, 23-31, 36-41, 44 remain pending. Claims 1, 4, 16, 21, 28, 38, 40 have been amended. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16, 21, 23-31, 36-41, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 38 and 44 (and the rest by dependency) recite “the sensor measurement device being provided as a single unit”. It is unclear what this limitation mean. Are the different components merely packaged together while being separate entities? Are the different components of the sensors enclosed together to form a signal device? Further the term “provided” implies that the device is merely being provided to a user as a single unit (i.e. packaged in a box), not that the sensor measurement device IS a single, enclosed unit. For the purposes of Examination, Examiner interprets the limitation as the sensor measurement device being a single/enclosed/portable unit.
Allowable Subject Matter
Claim 1-6, 8-16, 21, 23-31, 36-41, 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Amendment and Arguments
Applicant’s arguments and amendments filed 6/14/21 are fully considered. The previous rejections and objections are withdrawn. A new 112 rejection is presented above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connor – US 2015/0049487 A1 – paragraph 0237 teaches that transmitters, receivers and metamaterials can be enclosed in a single unit.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791